


116 HR 8026 IH: Strengthening Social Connections Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8026
IN THE HOUSE OF REPRESENTATIVES

August 11, 2020
Mr. Trone introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
Making emergency supplemental appropriations for social isolation services under the Older Americans Act of 1965.


1.Short titleThis Act may be cited as the Strengthening Social Connections Act of 2020. 2.Supplemental appropriationsThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely:
Department of Health and Human ServicesAdministration for Community Livingaging and disability services programsFor an additional amount for Aging and Disability Services Programs, for carrying out the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) (OAA), $104,000,000, to remain available through September 30, 2022, of which— (1)$80,000,000 shall be made available for supportive services under part B of title III of such Act (42 U.S.C. 3030d et seq.), provided that such amount made available under this paragraph shall be made available for prevention and mitigation activities focused on addressing extended social isolation among older individuals, which may include activities for investments in technological equipment and solutions or other strategies aimed at alleviating the negative health effects of social isolation due to long-term stay-at-home recommendations for older individuals for the duration of the coronavirus pandemic;
(2)$18,000,000 shall be made available for activities authorized under sections 202(a)(33), 202(b)(11), and 411(a)(18) of such Act (42 U.S.C. 3012(a)(33), 3012(b)(11), and 3032(a)(18)), provided that such amount made available under this paragraph shall be made available for— (A)technical assistance to State agencies, area agencies on aging, aging services and nutrition providers, and other community groups, to reduce the negative health effects of social isolation and loneliness among older individuals by promoting social engagement; and
(B)coordinated efforts to prioritize activities that prevent and address social isolation and loneliness among a wide range of older individuals, including activities for strategies that identify best practices, support demonstration of innovative approaches in the aging services network, conduct public education, develop partnerships and collaborations to advance program objectives, or enhance the capacity of the aging network, and other activities as appropriate to mitigate social isolation and loneliness among older individuals; and (3)$6,000,000 shall be made available for aging network support activities, provided that such amount made available under this paragraph shall be used to develop targeted outreach strategies to reach particularly at-risk populations, including—
(A)populations targeted under section 306(a)(4)(A)(i)(I) of such Act (42 U.S.C. 3026(a)(4)(A)(i)(I)); and  (B)older individuals whose needs were the focus of centers funded under title IV of such Act (42 U.S.C. 3031 et seq.) for fiscal year 2019:
Provided, That, notwithstanding section 304(d)(1)(D) of the OAA (42 U.S.C. 3024(d)(1)(D)) or any other provision in such Act, the requirement for a non-Federal share under such section shall not apply for fiscal year 2021 with respect to services under part B of title III of such Act: 
Provided further, That the amount appropriated under this heading is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). 

